DETAILED ACTION

Status of Claims
Claims 1-16, 18-21 are pending.
Claims 1-16, 18-21 have been rejected.
Claim 17 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-9, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	HERRIN (US 2001/0008240),
	in view of NAKANO ET AL (US 2015/0259484),
 	and in view of FUJIMAKI ET AL (US 2010/0201015).
	HERRIN ‘240 discloses multilayer polyester films comprising: 
• a first base layer containing at least 50 wt% (preferably 100 wt%) post-consumer recycled PET resin, wherein the first layer has a typical thickness of 4-40 mils, with the amount of recycled material in the first layer being maximized in order to provide greater environmental benefits; and

• a second outer layer containing virgin (and/or recycled) glycol-modified polyethylene terephthalate (PETG) copolyester, wherein the second outer layer has a typical thickness of 0.5-20 mils, with the thickness of the second layer desirably being minimized to facilitate recycling.
 
 The multilayer polyester films further optionally contain a third outer layer, so that the first base layer is sandwiched between the second outer layer and the third outer layer, wherein the third outer layer comprises the same materials and having a similar typical thickness as the second outer layer. The outer layer(s) optionally contain slip agents. (entire document, e.g., paragraph 
 	NAKANO ET AL ‘484 discloses that it is well known in the art to form polyester films containing high contents of recycled PET resin (e.g., generally, but not limited to, up to 95 wt% to allow for the presence of additives), wherein the recycled PET resin contains 0.5-5 mol% isophthalic acid and preferably has an intrinsic viscosity of 0.65-0.9 dl/g for superior processibility and uniform film formation.  The reference further discloses that it is well known in the art to incorporate additives (e.g., inorganic particles such as silica, etc.) into films in order to improve film handling and prevent blocking. (paragraph 0012, 0017-0018, 0024-0029, etc.)
	FUJIMAKI ET AL ‘015 discloses that it is well known in the art to utilize a modified recycled polyethylene terephthalate (PET) resin, wherein the recycled PET resin is modified to have molecular weight distributions (Mw/Mn) greater than conventional PET resins (i.e., greater than 3) to improve the molding processability when forming articles (e.g., films, etc.).  The reference further discloses that the recycled PET resin comprises: 100 parts recycled PET resin with a typical intrinsic viscosity of 0.60-0.80; 0.01-2 parts by weight of a polymeric epoxy compound; 0.01-1 parts catalyst; and optionally minor amounts of additives; wherein the recycled PET resin further optionally (i.e., is not required to) contains 0-100 parts of an additional polyester, and has an increased molecular weight relative to the recycled PET resin alone. (paragraph 0018, 0021-0023, 0029, 0031-0035, 0040-0041, 0053-0054, 0056-057, 0065, etc.)
	Regarding claims 1-3, 7, 9, 21 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known recycled PET resins composed almost entirely of recycled PET (e.g., exceeding 99 wt%) and having increased 
 	Further regarding claim 1, one of ordinary skill in the art would have utilized recycled PET resins of FUJIMAKI ET AL ‘015 with intrinsic values of about 0.65-0.90 dl/g as suggested by NAKANO ET AL ‘484 to form the first base layer in the multilayer films of HERRIN in order to maintain excellent processibility, quality, and productivity during film manufacturing.
	Further regarding claim 1, one of ordinary skill in the art would have utilized recycled PET resins as disclosed in FUJIMAKI ET AL ‘015 as the major (or sole) component in the first base layer of the multilayer films of HERRIN, and as the major component of the multilayer films of HERRIN as a whole, in order to maximize the usage of recycled materials, improve recyclability of the multilayer film, and thereby reduce reliance on petroleum-based materials and reduce the generation of landfill waste.
 	Further regarding claim 1, since HERRIN: (i) discloses that the first base layer preferably contains as much recycled PET resin as possible (e.g., preferably 100%) and has a typical thickness of 4-40 mils; and (ii) discloses that the second (and optionally third) outer layer(s) can have a thickness of 0.5-20 mils, with the thickness of the outer layers being minimized as much as possible; the recycled PET resin layer in the multilayer films of HERRIN can represent over 90% (e.g., 95% or more) of the overall film thickness.  Since the density of PETG resin is similar to, but slightly less than PET (e.g., typically about 1.3 g/cc for PETG, compared to typically about 1.38-1.5 g/cc for PET), the weight percentage of a 100% PET first base layer in a multilayer film (e.g., the multilayer films of HERRIN) would be generally expected be similar 
	Regarding claim 4, one of ordinary skill in the art would have incorporated effective amounts of known slip agents such as inorganic particles (e.g., silica, etc.) as suggested by NAKANO ‘484 in the outer layer(s) of the multilayer films of HERRIN in order to improve and optimizes film handling properties.
 	Regarding claim 8, one of ordinary skill in the art would have utilized recycled PET resins containing minor amounts of isophthalate units as suggested by NAKANO ET AL ‘484 as the recycled PET resin component in the recycled PET resin of FUJIMAKI ET AL ‘015 to order to provide improved melt and film-forming processibility, and thereby improve productivity of the manufacturing process.
 	Regarding claim 21, one of ordinary skill in the art would have selected the molecular weight distribution (i.e., polydispersity index values) of the recycled PET resin of FUJIMAKI ET AL ‘015 in order to optimize the melt processing characteristics of the recycled PET resin for specific film-forming processes and/or particular product applications.

Claims 5-6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
HERRIN (US 2001/0008240), in view of NAKANO ET AL (US 2015/0259484), and in view of FUJIMAKI ET AL (US 2010/0201015),
 		as applied to claim 1 above, 
and further in view of POSEY (US 2007/0031654).
	POSEY ET AL ‘654 discloses that it is well known in the art to apply acrylic-based coatings having typical thicknesses of 0.01-1 micron, optionally in combination with metallization, to polyester (e.g., PET, etc.) films, in order to provide improved barrier properties. (paragraph 0019, 0052, 0056, 0063, 0065, etc.)
	Regarding claims 5-6, 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit an acrylic-based barrier coating, optionally in combination with a metallized coating, as suggested by POSEY ET AL ‘654 on a surface of the multilayer films of HERRIN in order to provide improved barrier properties.
	Alternatively, regarding claim 6, one of ordinary skill in the art would have metallized the multilayer films of HERRIN in order to provide decorative visual or aesthetic effects.

Claims 11-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	HERRIN (US 2001/0008240), in view of NAKANO ET AL (US 2015/0259484), and in view of FUJIMAKI ET AL (US 2010/0201015), 
 	 	as applied to claims 1-4, 7-9, 21 above, 
and further in view of LAPRAY ET AL (US 2017/0362418).
 	LAPRAY ET AL ‘418 discloses that it is well known in the art to provide normally non-biodegradable polymers (e.g., polyesters such as polyethylene terephthalate, etc.) with effective 
 	Regarding claims 11, 13-16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of known biodegradation-promoting additives in the form of a masterbatch as disclosed in LAPRAY ET AL ‘418 into the first base layer of the multilayer films of HERRIN in order to facilitate biodegradation of normally non-biodegradable PET-based multilayer films.
	Further regarding claim 11, one of ordinary skill in the art would have utilized recycled PET resins composed almost entirely of recycled PET (e.g., exceeding 99 wt%) as disclosed in FUJIMAKI ET AL ‘015 as the major (or sole) component in the first base layer of the multilayer films of HERRIN, and as the major component of the multilayer films of HERRIN as a whole, in order to maximize the usage of recycled materials, improve recyclability of the multilayer film, and thereby reduce reliance on petroleum-based materials and reduce the generation of landfill waste.
 	Further regarding claim 11, since HERRIN: (i) discloses that the first base layer preferably contains as much recycled PET resin as possible (e.g., preferably 100%) and has a typical thickness of 4-40 mils; and (ii) discloses that the second (and optionally third) outer layer(s) can have a thickness of 0.5-20 mils, with the thickness of the outer layers being minimized as much as possible; the recycled PET resin layer in the multilayer films of HERRIN can represent over 90% (e.g., 95% or more) of the overall film thickness.  Since the density of PETG resin is similar to, but slightly less than PET (e.g., typically about 1.3 g/cc for PETG, compared to typically about 1.38-1.5 g/cc for PET), the weight percentage of a 100% PET first base layer in a multilayer film (e.g., the multilayer films of HERRIN) would be generally 
	Regarding claim 12, one of ordinary skill in the art would have utilized recycled PET resins of FUJIMAKI ET AL ‘015 with intrinsic values of about 0.65-0.90 dl/g as suggested by NAKANO ET AL ‘484 to form the first base layer in the multilayer films of HERRIN in order to maintain excellent processibility, quality, and productivity during film manufacturing.
	Regarding claim 18, one of ordinary skill in the art would have incorporated effective amounts of known slip agents such as inorganic particles (e.g., silica, etc.) as suggested by NAKANO ‘484 in the outer layer(s) of the multilayer films of HERRIN in order to improve and optimizes film handling properties.
 
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	HERRIN (US 2001/0008240), in view of NAKANO ET AL (US 2015/0259484), and in view of FUJIMAKI ET AL (US 2010/0201015), 
 		as applied to claim 1 above, 
and further in view of LAPRAY ET AL (US 2017/0362418),
	as applied to claim 11 above,

	POSEY ET AL ‘654 discloses that it is well known in the art to apply acrylic-based coatings having typical thicknesses of 0.01-1 micron, optionally in combination with metallization, to polyester (e.g., PET, etc.) films, in order to provide improved barrier properties. (paragraph 0019, 0052, 0056, 0063, 0065, etc.)
	Regarding claims 19-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit an acrylic-based barrier coating, optionally in combination with a metallized coating, as suggested by POSEY ET AL ‘654 on a surface of the multilayer films of HERRIN in order to provide improved barrier properties.
	Alternatively, regarding claim 20, one of ordinary skill in the art would have metallized the multilayer films of HERRIN in order to provide decorative visual or aesthetic effects.

*   *   *   *   *

Claims 11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	HERRIN (US 2001/0008240),
in view of LAPRAY ET AL (US 2017/0362418).
	HERRIN ‘240 discloses multilayer polyester films comprising: 
• a first base layer containing at least 50 wt% (preferably 100 wt%) post-consumer recycled PET resin, wherein the first layer has a typical thickness of 4-40 mils, with the amount of recycled material in the first layer being maximized in order to provide greater environmental benefits; and

• a second outer layer containing virgin (and/or recycled) glycol-modified polyethylene terephthalate (PETG) copolyester, wherein the second outer layer 
 
 The multilayer polyester films further optionally contain a third outer layer, so that the first base layer is sandwiched between the second outer layer and the third outer layer, wherein the third outer layer comprises the same materials and having a similar typical thickness as the second outer layer. The outer layer(s) optionally contain slip agents. (entire document, e.g., paragraph 0008-0014, 0019, 0022, 0030, 0033, 0045, 0060-0067, 0069, 0073, etc.) However, the reference does not specifically discuss additives to increase degradation rate.
 	LAPRAY ET AL ‘418 discloses that it is well known in the art to provide normally non-biodegradable polymers (e.g., polyesters such as polyethylene terephthalate, etc.) with effective biodegradability by incorporate biodegradation-promoting additives (e.g., via masterbatch formulations, etc.). (paragraph 0006, 0008, 0048, 0068, 0086, 0088, 0112, etc.)
 	Regarding claims 11, 14-15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of known biodegradation-promoting additives in the form of a masterbatch as disclosed in LAPRAY ET AL ‘418 into the first base layer of the multilayer films of HERRIN in order to facilitate biodegradation of normally non-biodegradable PET-based multilayer films.
	Further regarding claim 11, one of ordinary skill in the art would have utilized recycled PET resins composed almost entirely of recycled PET (e.g., exceeding 99 wt%) as disclosed in FUJIMAKI ET AL ‘015 as the major (or sole) component in the first base layer of the multilayer films of HERRIN, and as the major component of the multilayer films of HERRIN as a whole, in order to maximize the usage of recycled materials, improve recyclability of the multilayer film, 
 		Further regarding claim 11, since HERRIN: (i) discloses that the first base layer preferably contains as much recycled PET resin as possible (e.g., preferably 100%) and has a typical thickness of 4-40 mils; and (ii) discloses that the second (and optionally third) outer layer(s) can have a thickness of 0.5-20 mils, with the thickness of the outer layers being minimized as much as possible; the recycled PET resin layer in the multilayer films of HERRIN can represent over 90% (e.g., 95% or more) of the overall film thickness.  Since the density of PETG resin is similar to, but slightly less than PET (e.g., typically about 1.3 g/cc for PETG, compared to typically about 1.38-1.5 g/cc for PET), the weight percentage of a 100% PET first base layer in a multilayer film (e.g., the multilayer films of HERRIN) would be generally expected be similar to, but slightly greater than the thickness percentage of that same 100% PET base layer in that same multilayer film (e.g., if the 100% PET layer represents 90% of the overall film thickness, that same 100% PET layer would typically represent more than 90 wt% of the overall film, etc.).  In view of the above, the Examiner has reason to believe that multilayer films in accordance with HERRIN are capable of containing amounts of recycled PET resin which as least partially overlap the amount of recycled PET resin recited in claim 11, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.

Claims 12-13, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	HERRIN (US 2001/0008240), in view of LAPRAY ET AL (US 2017/0362418),
		as applied to claim 11 above, 

	and further in view of FUJIMAKI ET AL (US 2010/0201015).
	NAKANO ET AL ‘484 discloses that it is well known in the art to form polyester films containing high contents of recycled PET resin (e.g., generally, but not limited to, up to 95 wt% to allow for the presence of additives), wherein the recycled PET resin contains 0.5-5 mol% isophthalic acid and preferably has an intrinsic viscosity of 0.65-0.9 dl/g for superior processibility and uniform film formation.  The reference further discloses that it is well known in the art to incorporate additives (e.g., inorganic particles such as silica, etc.) into films in order to improve film handling and prevent blocking. (paragraph 0012, 0017-0018, 0024-0029, etc.)
	FUJIMAKI ET AL discloses that it is well known in the art to utilize a modified recycled polyethylene terephthalate (PET) resin, wherein the recycled PET resin is modified to have molecular weight distributions (Mw/Mn) greater than conventional PET resins (i.e., greater than 3) to improve the molding processability when forming articles (e.g., films, etc.).  The reference further discloses that the recycled PET resin comprises: 100 parts recycled PET resin with a typical intrinsic viscosity of 0.60-0.80; 0.01-2 parts by weight of a polymeric epoxy compound; 0.01-1 parts catalyst; and optionally minor amounts of additives; wherein the recycled PET resin further optionally (i.e., is not required to) contains 0-100 parts of an additional polyester, and has an increased molecular weight relative to the recycled PET resin alone. (paragraph 0018, 0021-0023, 0029, 0031-0035, 0040-0041, 0053-0054, 0056-057, 0065, etc.)
	Regarding claim 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize recycled PET resins with intrinsic values of about 0.65-0.90 dl/g as suggested by NAKANO ET AL ‘484 to form the first base 
	Regarding claims 13, 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known recycled PET resins composed almost entirely of recycled PET (e.g., exceeding 99 wt%) and having increased molecular weight distributions (i.e., polydispersity index values) which are greater than conventional PET resins (i.e., 2-3) as disclosed in FUJIMAKI ET AL ‘015 as the recycled PET resin used to form most (or the entirety) of the first base layer in the multilayer films of HERRIN in order to improve the processibility of the films.
	Regarding claim 18, one of ordinary skill in the art would have incorporated effective amounts of known slip agents such as inorganic particles (e.g., silica, etc.) as suggested by NAKANO ‘484 in the outer layer(s) of the multilayer films of HERRIN in order to improve and optimizes film handling properties.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	HERRIN (US 2001/0008240), in view of LAPRAY ET AL (US 2017/0362418),
		as applied to claim 1 above, 
and further in view of POSEY (US 2007/0031654).
	POSEY ET AL ‘654 discloses that it is well known in the art to apply acrylic-based coatings having typical thicknesses of 0.01-1 micron, optionally in combination with metallization, to polyester (e.g., PET, etc.) films, in order to provide improved barrier properties. (paragraph 0019, 0052, 0056, 0063, 0065, etc.)

	Alternatively, regarding claim 20, one of ordinary skill in the art would have metallized the multilayer films of HERRIN in order to provide decorative visual or aesthetic effects.

Response to Arguments
Applicant’s arguments filed 01/29/2021 have been considered but are moot in view of the new grounds of rejection in the present Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	JP 2000-319493 and JP 09-174780 disclose films containing recycled PET resins. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 21, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787